 



Exhibit 10.1
EXECUTION VERSION
LEAR CORPORATION
$300,000,000 8-1/2% SENIOR NOTES DUE 2013
$600,000,000 8-3/4% SENIOR NOTES DUE 2016
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (“Agreement”) is made and entered into
as of November 24, 2006, among Lear Corporation, a Delaware corporation (the
“Company”), the Guarantors listed on Schedule A hereto (each a “Guarantor” and
together, the “Guarantors”), and Citigroup Global Markets Inc., as initial
purchaser pursuant to the Purchase Agreement (as defined below) (the “Initial
Purchaser”).
     This Agreement is made pursuant to the purchase agreement dated
November 20, 2006, among the Company, the Guarantors and the Initial Purchaser
(the “Purchase Agreement”), which provides for the sale by the Company to the
Initial Purchaser of $300,000,000 aggregate principal amount of its 8-1/2%
Senior Notes due 2013 and $600,000,000 aggregate principal amount of its 8-3/4%
Senior Notes due 2016 (collectively, the “Notes”) to be guaranteed on a joint
and several basis by the Guarantors. The Notes and the guarantees of the
Guarantors (the “Guarantees” and, together with the Notes, the “Securities”) are
to be issued pursuant to the provisions of an Indenture dated as of November 24,
2006 (the “Indenture”) among the Company, the Guarantors and The Bank of New
York Trust Company, N.A., as trustee (the “Trustee”). In order to induce the
Initial Purchaser to enter into the Purchase Agreement, the Company and the
Guarantors have agreed to provide to the Initial Purchaser and its direct and
indirect permitted transferees the registration rights set forth in this
Agreement. The execution of this Agreement is a condition to the closing under
the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:
     “CLOSING DATE” shall mean the Closing Date as defined in the Purchase
Agreement.
     “COMMISSION” shall mean the Securities and Exchange Commission.
     “COMPANY” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “EXCHANGE OFFER” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
     “EXCHANGE OFFER REGISTRATION” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

 



--------------------------------------------------------------------------------



 



     “EXCHANGE OFFER REGISTRATION STATEMENT” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
     “EXCHANGE SECURITIES” shall mean securities issued by the Company and the
Guarantors under the Indenture containing terms identical to the Securities
(except that the Exchange Securities will not contain restrictions on transfer
nor shall additional interest accrue with respect to such securities) and to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.
     “GUARANTORS” shall have the meaning set forth in the preamble and shall
also include each Guarantor’s successors.
     “HOLDER” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect permitted transferees who become registered owners of Registrable
Securities under the Indenture; provided that for purposes of Sections 4 and 5
of this Agreement, the term “Holder” shall include Participating Broker-Dealers
(as defined in Section 4(a)).
     “INDENTURE” shall have the meaning set forth in the preamble and shall
include the Indenture as the same may be amended from time to time in accordance
with the terms thereof.
     “INITIAL PURCHASER” shall have the meaning set forth in the preamble.
     “MAJORITY HOLDERS” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities.
     “PERSON” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “PROSPECTUS” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
all material incorporated by reference therein.
     “PURCHASE AGREEMENT” shall have the meaning set forth in the preamble.
     “REGISTRABLE SECURITIES” shall mean the Securities; provided, however, that
any Securities shall cease to be Registrable Securities when:
     (i) such Securities have been exchanged for Exchange Securities in the
Exchange Offer;

2



--------------------------------------------------------------------------------



 



     (ii) a Registration Statement with respect to such Securities shall have
been declared effective under the Securities Act and such Securities shall have
been disposed of pursuant to such Registration Statement;
     (iii) such Securities have been distributed to the public pursuant to
Rule 144 under the Securities Act (or any similar provision then in force) or
are eligible for sale without restriction pursuant to Rule 144(k) (or any
similar provision then in force, but not Rule 144A) under the Securities Act; or
     (iv) such Securities shall have ceased to be outstanding.
     “REGISTRATION EXPENSES” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation:
     (i) all Commission, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees;
     (ii) all fees and expenses incurred in connection with compliance with
state securities or Blue Sky laws (including reasonable fees and disbursements
of counsel to any underwriters or Holders in connection with Blue Sky
qualification of any of the Exchange Securities or Registrable Securities, if
required pursuant to this Agreement);
     (iii) all expenses of any Persons engaged by the Company or the Guarantors
in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement;
     (iv) all rating agency fees;
     (v) all fees and disbursements relating to the qualification of the
Indenture under applicable securities laws;
     (vi) the reasonable fees and disbursements of the Trustee and its counsel;
     (vii) the fees and disbursements of counsel to the Company and the
Guarantors and, in the case of a Shelf Registration Statement, the reasonable
fees and disbursements of one counsel to the Holders (which counsel shall be
selected by the Majority Holders and which counsel may also be counsel to the
Initial Purchasers); and
     (viii) the fees and disbursements of the independent public accountants
engaged by the Company and the Guarantors, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, but excluding fees and expenses of counsel to the underwriters
(other than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by a Holder.

3



--------------------------------------------------------------------------------



 



     “REGISTRATION STATEMENT” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
     “SECURITIES ACT” shall mean the Securities Act of 1933, as amended from
time to time.
     “SHELF REGISTRATION” shall mean a Registration effected pursuant to Section
2(b) hereof.
     “SHELF REGISTRATION STATEMENT” shall mean a “shelf” registration statement
of the Company and the Guarantors pursuant to the provisions of Section 2(b) of
this Agreement which covers all of the Registrable Securities (but no other
securities unless approved by the Holders whose Registrable Securities are
covered by such Shelf Registration Statement) on an appropriate form under
Rule 415 under the Securities Act, or any similar rule that may be adopted by
the Commission, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
     “TRUSTEE” shall mean the trustee with respect to the Securities under the
Indenture.
     “UNDERWRITER” shall have the meaning set forth in Section 3 hereof.
     “UNDERWRITTEN REGISTRATION” or “UNDERWRITTEN OFFERING” shall mean a
registration in which Registrable Securities are sold to an Underwriter for
reoffering to the public.
     2. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretation of the Staff of the
Commission, the Company and the Guarantors shall use their reasonable best
efforts to cause to be filed on or prior to the 90th day after the Closing Date
an Exchange Offer Registration Statement covering the offer by the Company and
the Guarantors to the Holders to exchange all of the Registrable Securities for
Exchange Securities, to have the Exchange Offer Registration Statement declared
effective within 150 days of the Closing Date and to have such Registration
Statement remain effective until the closing of the Exchange Offer. The Company
and the Guarantors shall commence the Exchange Offer promptly after the Exchange
Offer Registration Statement has been declared effective by the Commission and
use their reasonable best efforts to consummate the Exchange Offer on or prior
to the 180th day after the Issue Date. The Company and the Guarantors shall
commence the Exchange Offer by mailing the related Exchange Offer Prospectus and
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:
     (i) that the Exchange Offer is being made pursuant to this Registration
Rights Agreement and that all Registrable Securities validly tendered will be
accepted for exchange;

4



--------------------------------------------------------------------------------



 



     (ii) the dates of acceptance for exchange (which shall be a period of at
least 20 business days from the date such notice is mailed) (the “Exchange
Dates”);
     (iii) that any Registrable Security not tendered will remain outstanding
and continue to accrue interest, but will not retain any rights under this
Registration Rights Agreement;
     (iv) that Holders electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to surrender such Registrable
Security, together with the enclosed letters of transmittal, to the institution
and at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice prior to the close of business on the last Exchange
Date; and
     (v) that Holders will be entitled to withdraw their election, not later
than the close of business on the last Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing his election to have such Securities exchanged.
     As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:
     (i) accept for exchange Registrable Securities or portions thereof tendered
and not validly withdrawn pursuant to the Exchange Offer; and
     (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and the Guarantors and issue, and cause the Trustee to promptly
authenticate and mail to each Holder, an Exchange Security equal in principal
amount to the principal amount of the Registrable Securities surrendered by such
Holder.
     The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the Staff of the Commission. The Company shall inform the Initial Purchaser
of the names and addresses of the Holders to whom the Exchange Offer is made,
and the Initial Purchaser shall have the right, subject to applicable law, to
contact such Holders and otherwise facilitate the number of Registrable
Securities in the Exchange Offer.
     For a period of 90 days after the last Exchange Date, the Company and the
Guarantors shall also use their reasonable best efforts to make available a
prospectus meeting the requirements of the Securities Act which may be the
Prospectus contained in the Exchange Offer Registration Statement or the
Prospectus contained in a Shelf Registration Statement, as such Registration
Statements may be amended or supplemented from time to time, to Holders which
are broker-dealers (and which identify themselves as such) in connection with
resales of

5



--------------------------------------------------------------------------------



 



Exchange Securities received in exchange for Registrable Securities, where such
Registrable Securities were acquired by such broker-dealers for their own
account as a result of market-making or other trading activities; provided that
each Holder which is a broker-dealer agrees that, upon receipt of notice from
the Company of the occurrence of any event which makes any statement in the
Prospectus untrue in any material respect or which requires the making of any
changes in the Prospectus in order to make the statements therein not misleading
(which notice the Company agrees to deliver promptly to such broker-dealer),
such broker-dealer will suspend use of the Prospectus until the Company has
amended or supplemented the Prospectus to correct such misstatement or omission
and has furnished copies of the amended or supplemented Prospectus to such
broker-dealer. If the Company shall give any such notice to suspend the use of
the Prospectus, it shall extend the 90-day period referred to above by the
number of days during the period from and including the date of the giving of
such notice to and including the date when broker-dealers shall have received
copies of the supplemented or amended Prospectus necessary to permit resales of
the Exchange Securities.
     In the event that, at the last Exchange Date, the Initial Purchaser shall
not have sold all of the Registrable Securities initially purchased from the
Company and the Guarantors to unaffiliated investors, upon the Initial
Purchaser’s written request (made within 10 days after the last Exchange Date),
the Company and the Guarantors will use their reasonable best efforts to file
promptly, or if so requested by the Initial Purchaser, on a later date (which
date shall not exceed the date that is six months after the Exchange Date), a
Shelf Registration Statement or a post-effective amendment to the Exchange Offer
Registration Statement, if acceptable to the Commission, to register all such
Registrable Securities for the Initial Purchaser. The Company and the Guarantors
will keep such Shelf Registration Statement or other Registration Statement
effective and make available to the Initial Purchaser a Prospectus meeting the
requirements of the Securities Act for a period of two years, provided that the
Initial Purchaser agrees that, upon receipt of notice from the Company of the
happening of any event which makes any statement in the Prospectus untrue in any
material respect or which requires the making of any changes in the Prospectus
in order to make the statements therein not materially misleading (which notice
the Company agrees to deliver promptly to the Initial Purchaser), the Initial
Purchaser will suspend use of the Prospectus until the Company has amended or
supplemented the Prospectus to correct such misstatement or omission and has
furnished copies of the amended or supplemented Prospectus to the Initial
Purchaser. If the Company shall give any such notice to suspend the use of the
Prospectus, it shall extend the two-year period referred to above by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Initial Purchaser shall have received
copies of the supplemented or amended Prospectus necessary to permit sales of
their Securities.
     (b) In the event that:
     (i) the Company determines that the Exchange Offer Registration provided
for in Section 2(a) above is not available or may not be consummated as soon as
practicable after the last Exchange Date because it would violate applicable law
or the applicable interpretations of the Staff of the Commission;
     (ii) the Exchange Offer is not for any other reason consummated within the
180th day after the Closing Date; or

6



--------------------------------------------------------------------------------



 



     (iii) the Exchange Offer has been completed, a Holder was not permitted to
participate in the Exchange Offer or did not receive freely transferable
Exchange Securities pursuant to the Exchange Offer and in the written opinion of
counsel to the Initial Purchaser (a copy of which is furnished to the Company) a
Registration Statement must be filed and a Prospectus must be delivered by the
Initial Purchaser in connection with any offering or sale of Registrable
Securities,
the Company and the Guarantors shall use their reasonable best efforts to cause
to be filed as soon as practicable after such determination, date or notice of
such opinion of counsel is given to the Company and the Guarantors, as the case
may be, a Shelf Registration Statement providing for the sale by the Holders of
all of the Registrable Securities and to have such Shelf Registration Statement
declared effective by the Commission on or prior to the 90th day following the
date such Shelf Registration Statement was filed. In the event the Company and
the Guarantors are required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their reasonable best efforts to file and
have declared effective by the Commission both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
eligible to be included therein and a Shelf Registration Statement (which may be
a combined Registration Statement with the Exchange Offer Registration
Statement) with respect to offers and sales of Registrable Securities held by
the Initial Purchaser after completion of the Exchange Offer. The Company and
the Guarantors agree to use their reasonable best efforts to keep the Shelf
Registration Statement continuously effective until the Securities covered
thereby cease to be Registrable Securities or the second anniversary of the
Closing Date, whichever is earlier. The Company and the Guarantors further agree
to supplement or amend the Shelf Registration Statement if required by the
rules, regulations or instructions applicable to the registration form used by
the Company and the Guarantors for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by a Holder with respect to information
relating to such Holder, and to use its reasonable best efforts to cause any
such amendment to become effective and such Shelf Registration Statement to
become usable as soon as thereafter practicable. The Company agrees to furnish
to the Holders of Registrable Securities copies of any such supplement or
amendment promptly after its being used or filed with the Commission.
     (c) The Company and the Guarantors shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and Section 2(b). Each
Holder shall pay all underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of such Holder’s Registrable
Securities pursuant to the Shelf Registration Statement.
     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the Commission; provided, however, that, if, after it has been declared
effective, the offering of Registrable Securities pursuant to a Shelf
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the Commission or any other governmental agency or
court, such Registration Statement will be deemed not to have become effective
during the period of such interference until the offering of Registrable
Securities pursuant to such Registration Statement may legally resume.

7



--------------------------------------------------------------------------------



 



     If the Company or the Guarantors fail to comply with the above provisions,
additional interest (the “Additional Interest”) shall be assessed as follows:
     (i) If (A) the Exchange Offer Registration Statement is not filed with the
Commission on or prior to 90 days after the Issue Date or (B) the Company is
required to file a Shelf Registration Statement and such Shelf Registration
Statement is not filed on or prior to the date required by this Agreement, then
commencing on the date after either such required filing date, Additional
Interest shall accrue on the principal amount of the notes at a rate of 0.25%
per annum for the first 90 days immediately following each such filing date,
such Additional Interest rate increasing by an additional 0.25% per annum at the
beginning of each subsequent 90-day period; or
     (ii) If (A) the Exchange Offer Registration Statement is not declared
effective by the Commission on or prior to the 150th day after the Issue Date or
(b) the Company is required to file a Shelf Registration Statement and such
Shelf Registration Statement is not declared effective by the Commission on or
prior to the 90th day following the date such Shelf Registration Statement was
filed, then, commencing on the day after either such required effective date
Additional Interest shall accrue on the principal amount of the notes at a rate
of 0.25% per annum for the first 90 days immediately following such date, such
Additional Interest rate increasing by an additional 0.25% per annum at the
beginning of each subsequent 90-day period; or
     (iii) if (A) we have not exchanged exchange notes for all notes validly
tendered in accordance with the terms of the Exchange Offer on or prior to the
180th day after the Issue Date or (B) if applicable, the Shelf Registration
Statement has been declared effective and such Shelf Registration Statement
ceases to be effective at any time prior to the second anniversary of the Issue
(other than after such time as all notes have been disposed of thereunder), then
Additional Interest shall accrue on the principal amount of the notes at a rate
of 0.25% per annum for the first 90 days commencing on (x) the 181st day after
the Issue Date, in the case of (A) above, or (y) the day such Shelf Registration
Statement ceases to be effective, in the case of (B) above, such Additional
Interest rate increasing by an additional 0.25% per annum at the beginning of
each subsequent 90-day period;
provided, however, that the Additional Interest rate on the Notes may not accrue
under more than one of the foregoing clauses (i) through (iii) at any one time
and at no time shall the aggregate amount of Additional Interest accruing exceed
in the aggregate 0.50% per annum; provided, further, however, that (1) upon the
filing of the Exchange Offer Registration Statement or a Shelf Registration
Statement (in the case of clause (i) above), (2) upon the effectiveness of the
Exchange Offer Registration Statement or a Shelf Registration Statement (in the
case of clause (ii) above), or (3) upon the exchange of exchange notes for all
notes tendered (in the case of clause (iii)(A) above), or upon the effectiveness
of the Shelf Registration Statement which had ceased to remain effective (in the
case of clause (iii)(B) above), Additional Interest on the notes as a result of
such clause (or the relevant subclause thereof), as the case may be, shall cease
to accrue.
     Any amounts of Additional Interest due pursuant to clauses (i) or
(ii) above will be payable in cash, on the same original payment dates of the
Securities. The amount of Additional

8



--------------------------------------------------------------------------------



 



Interest will be determined by multiplying the applicable Additional Interest
rate by the principal amount of the Registrable Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.
     Additional Interest shall not apply in the event that a Shelf Registration
Statement is required to be filed solely as a result of the matters referred to
in clause (iii) of Section 2(b) and shall not apply to Securities that cease to
be Registrable Securities.
     (e) The accrual and payment of Additional Interest, as set forth in
Section 2(d), shall be the sole and exclusive remedy of the Holders and the
Initial Purchaser against the Company and the Guarantors for the breach by the
Company or the Guarantors of any of their obligations under Section 2.
     3. Registration Procedures. In connection with the obligations of the
Company and the Guarantors with respect to the Registration Statements pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall:
     (a) prepare and file with the Commission a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company and the Guarantors, (y) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof and (z) shall comply as to form in all material respects with the
requirements of the applicable form and include (or incorporate by reference)
all financial statements required by the Commission to be filed therewith, and
use is reasonable best efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
     (b) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period and cause each
Prospectus to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act and to
use their respective best efforts keep each Prospectus current during the period
described under Section 4(3) and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;
     (c) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities participating therein, to counsel to the Initial
Purchaser, to counsel to the Holders and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or Underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities; and the Company and the Guarantors consent to the
use of such Prospectus and any amendment or supplement thereto in accordance
with applicable law by each of the selling Holders of Registrable Securities and
any such Underwriters in connection with the offering and

9



--------------------------------------------------------------------------------



 



sale of the Registrable Securities covered by and in the manner described in
such Prospectus or any amendment or supplement thereto in accordance with
applicable law;
     (d) use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or “Blue Sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the Commission, to
cooperate with such Holders in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in each such jurisdiction of such
Registrable Securities owned by such Holder, provided, however, that neither the
Company nor the Guarantors shall be required to (i) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process or (iii) subject itself to taxation in any
such jurisdiction if it is not so subject;
     (e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities participating therein, counsel to the Holders and counsel to the
Initial Purchaser promptly and, if requested by any such Holder or counsel,
confirm in writing:
     (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective;
     (ii) of any request by the Commission or any state securities authority for
amendments and supplements to a Registration Statement and Prospectus or for
additional information after the Registration Statement has become effective;
     (iii) of the issuance by the Commission or any state securities authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose;
     (iv) if, between the effective date of a Registration Statement and the
closing of any sale of Registrable Securities covered thereby, the
representations and warranties of the Company and the Guarantors contained in
any underwriting agreement, securities sales agreement or other similar
agreement, if any, relating to the offering cease to be true and correct in all
material respects or if the Company or the Guarantors receive any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose;
     (v) of the happening of any event during the period a Shelf Registration
Statement is effective which makes any statement made in such Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Registration Statement or Prospectus
in order to make the statements therein not materially misleading; and
     (vi) of any determination by the Company or the Guarantors that a
post-effective amendment to a Registration Statement would be appropriate;

10



--------------------------------------------------------------------------------



 



     (f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
     (g) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities participating therein, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);
     (h) in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;
     (i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e) hereof, use its reasonable best efforts to prepare
and file with the Commission a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company and the Guarantors agree
to notify the Holders to suspend use of the Prospectus as promptly as
practicable after the occurrence of such an event, and the Holders hereby agree
to suspend use of the Prospectus until the Company and the Guarantors has
amended or supplemented the Prospectus to correct such misstatement or omission;
     (j) in the case of a Shelf Registration, a reasonable time prior to the
filing of any Shelf Registration Statement, any Prospectus, any amendment to a
Shelf Registration Statement or amendment or supplement to a Prospectus or any
document which is to be incorporated by reference into a Shelf Registration
Statement or a Prospectus after initial filing of a Shelf Registration
Statement, provide copies of such document to the Holders participating therein
and their counsel and make such of the representatives of the Company and the
Guarantors as shall be reasonably requested by the Holders participating therein
or their counsel available for discussion of such document, and shall not at any
time file or make any amendment to the Shelf Registration Statement, any
Prospectus or any amendment of or supplement to a Shelf Registration Statement
or a Prospectus or any document which is to be incorporated by reference into a
Shelf Registration Statement or a Prospectus, of which the Holders participating
therein and their counsel shall not have previously been advised and furnished a
copy, except for any amendment or supplement or document (a copy of which has
been previously furnished to the Holders participating therein and their
counsel) which counsel to the Company and the Guarantors shall advise the
Company and the Guarantors is required in order to comply with applicable law;
     (k) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of the
applicable Registration Statement;

11



--------------------------------------------------------------------------------



 



     (l) cause the Indenture to remain qualified under the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), in connection with the
registration of the Exchange Securities or Registrable Securities, as the case
may be, cooperate with the Trustee and the Holders to effect such changes to the
Indenture as may be required for the Indenture to remain so qualified in
accordance with the terms of the Trust Indenture Act and execute, and use its
reasonable best efforts to cause the Trustee to execute, all documents as may be
required to effect such changes and all other forms and documents required to be
filed with the Commission to enable the Indenture to be so qualified in a timely
manner;
     (m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities participating
therein, any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, and attorneys and accountants designated by the Majority
Holders, at reasonable times and in a reasonable manner, all material financial
and other records, pertinent documents and properties of the Company and the
Guarantors, and use their respective reasonable best efforts to cause the
respective officers, directors and employees of the Company and the Guarantors
to supply all information reasonably requested by any such representative,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided, however, that each such party shall be required to maintain
in confidence and not to disclose to any other person any information or records
reasonably designated by the Company and the Guarantors as being confidential,
until such time as:
     (i) such information becomes a matter of public record (whether by virtue
of its inclusion in such registration statement or otherwise but excluding any
matter that becomes public by virtue of the breach by any Holder of its
obligations to maintain the confidentiality of any such information);
     (ii) such person shall be required so to disclose such information pursuant
to a subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such person shall have given the Company and the Guarantors prompt
prior written notice of such requirement and the opportunity to contest the same
or seek an appropriate protective order); or
     (iii) such information is required to be set forth in such Shelf
Registration Statement or the Prospectus included therein or in an amendment to
such Shelf Registration Statement or an amendment or supplement to such
Prospectus in order that such Shelf Registration Statement, Prospectus,
amendment or supplement, as the case may be, does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
     (n) in the case of a Shelf Registration, use its reasonable best efforts to
cause all Registrable Securities to be listed on any securities exchange or any
automated quotation system on which securities issued by the Company and the
Guarantors of the same class are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;

12



--------------------------------------------------------------------------------



 



     (o) if reasonably requested by any Holder of Registrable Securities covered
by a Shelf Registration Statement, use its best efforts to:
     (i) incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein; and
     (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as the Company or the Guarantors have received
notification of the matters to be incorporated in such filing;
provided that neither the Company nor any Guarantor shall be required to take
any action under this paragraph (o) that is not, in the opinion of counsel to
the Company, legally required; provided, however, that such opinion shall be in
writing and delivered to the Holder; and
     (p) in the case of a Shelf Registration, enter into such customary
agreements and take all such other reasonable actions in connection therewith
(including those reasonably requested by the Holders of a majority of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection:
     (i) to the extent possible, make such representations and warranties to the
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and its subsidiaries, the Shelf Registration Statement,
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings of this type and
confirm the same if and when requested;
     (ii) use its reasonable best efforts to obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings of this type;
     (iii) use its reasonable best efforts to obtain “cold comfort” letters from
the independent certified public accountants of the Company and the Guarantors
(and, if necessary, any other certified public accountant of any subsidiary of
the Company, or of any business acquired by the Company or the Guarantors for
which financial statements and financial data are or are required to be included
in the Shelf Registration Statement) addressed to each selling Holder and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with underwritten offerings of this type; provided that any such
accountant receives appropriate documentation as contemplated, and only if
permitted, by Statement of Auditing Standards Nos. 100 or 72; and
     (iv) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Registrable Securities
being sold or

13



--------------------------------------------------------------------------------



 



the Underwriters, and which are customarily delivered in underwritten offerings,
to evidence the continued validity of the representations and warranties of the
Company and the Guarantors made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.
     In the case of a Shelf Registration Statement, the Company and the
Guarantors may require each Holder of Registrable Securities to furnish to the
Company and the Guarantors such information regarding the Holder and the
proposed distribution by such Holder of such Registrable Securities as the
Company or the Guarantors may from time to time reasonably request in writing.
     In the case of a Shelf Registration Statement, each Holder agrees that,
upon receipt of any notice from the Company or the Guarantors of the happening
of any event of the kind described in Section 3(e)(v) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof, and, if
so directed by the Company or the Guarantors, such Holder will deliver to the
Company or the Guarantors (at their expense) all copies in its possession, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice and shall not use such Shelf Registration Statement or Prospectus until
amended or supplemented. If the Company or the Guarantors shall give any such
notice to suspend the disposition of Registrable Securities pursuant to a Shelf
Registration Statement, the Company and the Guarantors shall extend the period
during which the Shelf Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders shall have received copies of the supplemented or amended Prospectus
necessary to resume such dispositions. The Company or the Guarantors may give
any such notice only twice during any 365 day period and any such suspensions
may not exceed 30 days for each suspension and there may not be more than two
suspensions in effect during any 365 day period.
     The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering, subject to the consent of the
Company (which shall not be unreasonably withheld or delayed) and such Holders
shall be responsible for all underwriting commissions and discounts.
     4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff of the
Commission has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”), may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

14



--------------------------------------------------------------------------------



 



     (b) The Company and the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and the means by which Participating Broker-Dealers may resell the
Exchange Securities, without naming the Participating Broker-Dealers or
specifying the amount of Exchange Securities owned by them, such Prospectus may
be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.
     5. Indemnification and Contribution. (a) Each of the Company and the
Guarantors jointly and severally agrees to indemnify and hold harmless the
Initial Purchaser, each Holder and each Person, if any, who controls the Initial
Purchaser or any Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, or is under common control
with, or is controlled by, the Initial Purchaser or any Holder, from and against
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred by the Initial Purchaser, any Holder
or any such controlling or affiliated Person in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) pursuant to which Exchange Securities or
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or caused by any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus (as amended or supplemented if the Company or the Guarantors shall
have furnished any amendments or supplements thereto), or caused by any omission
or alleged omission to state therein a material fact necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to the Initial Purchaser or any Holder
furnished to the Company in writing by the Initial Purchaser or any selling
Holder expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Company and the Guarantors will also jointly and
severally indemnify the Underwriters, if any, selling brokers, dealers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders, if requested
in connection with any Registration Statement.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchaser and the other
selling Holders, and each of their respective directors, officers who sign the
Registration Statement and each Person, if any, who controls the Company or the
Guarantors, the Initial Purchaser and any other selling Holder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company to the
Initial Purchaser and the Holders, but only with reference to information
relating to such Holder furnished to the Company in writing by such Holder
expressly for use in any Registration Statement (or any amendment thereto) or
any Prospectus (or any amendment or supplement thereto).

15



--------------------------------------------------------------------------------



 



     (c) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party
otherwise than under subsection (a) or (b) above. In any such proceeding, the
indemnifying party shall be entitled to participate in such proceeding and, to
the extent that it so elects, jointly with any other similarly notified
indemnifying party, to assume the defense thereof, subject to the right of the
indemnified party to retain its own counsel, be separately represented and to
direct its own defense if (i) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel or (ii) the named
parties to any such proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and the indemnified party has
been advised by counsel that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. In any proceeding described in clause (i) or (ii) of the preceding
sentence, the fees and expenses of counsel retained by the indemnified party
shall be the expense of the indemnifying party. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified parties in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened action in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement includes (i) an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action and
(ii) does not include a statement as to or an admission of fault, culpability or
failure to act by or on behalf of any indemnified party.
     (d) If the indemnification provided for in paragraph (a) or paragraph
(b) of this Section 5 is unavailable to an indemnified party or insufficient in
respect of any losses, claims, damages or liabilities, then each indemnifying
parry under such paragraph, in lieu of indemnifying such indemnified party
thereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party or parties on the one hand and of the indemnified party or parties on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the Guarantors and the
Holders shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Holders’ respective obligations to contribute
pursuant to this Section 5(d) are several in proportion to the respective
principal amount of Registrable Securities of any such Holder that were
registered pursuant to a Registration Statement.
     (e) The Company, the Guarantors and each Holder agree that it would not be
just or equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation or by

16



--------------------------------------------------------------------------------



 



any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an indemnified party as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 5, no Holder
shall be required to indemnify or contribute any amount in excess of the amount
by which the total price at which Registrable Securities were sold by such
Holder exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.
     The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of:
     (i) any termination of this Agreement;
     (ii) any investigation made by or on behalf of the Initial Purchaser, any
Holder or any Person controlling the Initial Purchaser or any Holder, or by or
on behalf of the Company, the Guarantors, their officers or directors or any
Person controlling the Company or the Guarantors;
     (iii) acceptance of any of the Exchange Securities; and
     (iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.
     6. Miscellaneous. (a) No Inconsistent Agreements. Neither the Company nor
the Guarantors have entered into, and on or after the date of this Agreement
will not enter into, any agreement which is inconsistent with the rights granted
to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of other issued and outstanding securities of the
Company or the Guarantors under any such agreements.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address

17



--------------------------------------------------------------------------------



 



given by such Holder to the Company and the Guarantors by means of a notice
given in accordance with the provisions of this Section 6(c), which address
initially is, with respect to the Initial Purchaser, the address set forth in
the Purchase Agreement, and (ii) if to the Company or the Guarantors, initially
at the Company’s address set forth in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c).
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five business
days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt is acknowledged, if telecopied; and on
the next business day if timely delivered to an air courier guaranteeing
overnight delivery.
     Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchaser
(in its capacity as Initial Purchaser) shall have no liability or obligation to
the Company or the Guarantors with respect to any failure by a Holder to comply
with, or any breach by any Holder of, any of the obligations of such Holder
under this Agreement.
     (e) Purchases and Sales of Securities. The Company and the Guarantors shall
not, and shall use their best efforts to cause their affiliates (as defined in
Rule 405 under the Securities Act) not to, purchase and then resell or otherwise
transfer any Securities.
     (f) Third Party Beneficiary. The Holders shall be third party beneficiaries
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchaser, on the other hand, and shall have the right
to enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterpart, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

18



--------------------------------------------------------------------------------



 



     (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     (j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The Company and each of the
Guarantors hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

                LEAR CORPORATION
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   Executive V.P., Secretary and General Counsel
 
            LEAR OPERATIONS CORPORATION
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   V.P., Secretary and General Counsel
 
            LEAR SEATING HOLDINGS CORP. #50
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   Secretary and General Counsel
 
            LEAR CORPORATION EEDS AND INTERIORS
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   V.P. and Secretary
 
            LEAR AUTOMOTIVE (EEDS) SPAIN S.L.
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   Attorney-In-Fact
 
            LEAR CORPORATION MEXICO, S. DE R. L. DE C.V.
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   Attorney-In-Fact
 
            LEAR CORPORATION (GERMANY) LTD.
 
       
 
  By   /s/ Daniel A. Ninvaggi
 
       
 
  Title   V.P. and Secretary
 
            LEAR AUTOMOTIVE DEARBORN, INC.
 
       
 
  By   /s/ Daniel A. Ninivaggi
 
       
 
  Title   V.P. and Secretary

Registration Rights Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed, accepted
and agreed as of the date first above written.
CITIGROUP GLOBAL MARKETS INC.
By /s/ Michael Zicari           
Title Managing Director
Registration Rights Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Guarantors

      Name   Jurisdiction of Organization
Lear Operations Corporation
  Delaware
Lear Seating Holdings Corp. #50
  Delaware
Lear Corporation EEDS and Interiors
  Delaware
Lear Automotive (EEDS) Spain S.L.
  Spain      
Lear Corporation Mexico, S.A. de C.V.
  Mexico   
Lear Corporation (Germany) Ltd.
  Delaware
Lear Automotive Dearborn, Inc.
  Delaware

 